Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 1 of 31 Page ID #:381




                                              EXHIBIT 4
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 2 of 31 Page ID #:382




Firm Resume

                                                                                          ATTORNEYS
Gibbs Law Group is a national litigation firm representing plaintiffs in class
and collective actions in state and federal courts, and in arbitration matters      Partners
worldwide. The firm serves clients in consumer protection, securities and             Eric Gibbs            p. 2
financial fraud, antitrust, whistleblower, personal injury, and employment            David Berger          p. 4
cases. We are committed to achieving favorable results for all of our clients         Dylan Hughes          p. 6
                                                                                      Karen Barth Menzies   p. 7
in the most expeditious and economical manner possible.
                                                                                      Geoffrey Munroe       p. 9
The firm regularly prosecutes multi-state class actions and has one of the best       Andre Mura            p. 10
track records in the country when it comes to successfully certifying classes,        Michael Schrag        p. 12
developing practical damages methodologies, obtaining prompt relief for               David Stein           p. 14
                                                                                      Steven Tindall        p. 16
class members victimized by unlawful practices, and working cooperatively
                                                                                      Amy Zeman             p. 17
with other firms.
Our attorneys take pride in their ability to simplify complex issues;               Of Counsel
willingness to pursue narrow and innovative legal theories; ability to work           George Sampson        p. 19
cooperatively with other plaintiffs’ firms; and desire to outwork and outlast       Associates
well-funded defense teams.                                                            John Bicknell          p. 20
                                                                                      Joshua Bloomfield      p. 20
As a result, our firm and attorneys are frequently recognized by the courts,          Aaron Blumenthal       p. 20
our peers, and the legal media for the quality of their work:                         Alex Bukac             p. 20
                                                                                      Kyla Gibboney          p. 21
    •   Class Action Practice Group of the Year, Law360, 2019                         Parker Hutchinson     p. 21
    •   Top Boutique Law Firms in California, Daily Journal, 2019                     Amanda Karl            p. 21
                                                                                      Jeffrey Kosbie        p. 21
    •   Titans of the Plaintiffs Bar, Law360, 2019 (Eric Gibbs)                       Linda Lam             p. 21
    •   Two 2019 California Lawyer Attorney of the Year (CLAY) Awards                 Steve Lopez           p. 22
    •   Top Plaintiff Lawyers in California, Daily Journal, 2020, 2019 and            Simone White          p. 22
        2016 (Eric Gibbs)
    •   Cybersecurity and Privacy MVP, Law360, 2018 (Eric Gibbs)                         SIGNIFICANT
    •   Consumer Protection MVP, Law360, 2016 (Eric Gibbs) (sole                         RECOVERIES
        plaintiffs’ lawyer recognized)
    •   Top Cybersecurity/ Privacy Attorneys Under 40, Law360 Rising Stars,       Antitrust & Unfair         p. 22
        2017 (Andre Mura)                                                          Business Practices
                                                                                  Securities & Financial     p. 24
    •   Top Class Action Attorneys Under 40, Law360 Rising Stars, 2017              Fraud
        (David Stein)                                                             Data Breach & Privacy      p. 25
    •   Top 40 Lawyers Under 40, Daily Journal, 2017 (David Stein)                Mass Tort                  p. 26
    •   AV-Preeminent, Martindale-Hubbell (Eric Gibbs)                            Deceptive Marketing        p. 27
                                                                                  Defective Products         p. 28
    •   Best Lawyers in America for Class Action and Mass Torts
                                                                                  Government Reform          p. 30
    •   14 of our attorneys have been recognized as Northern California
        Super Lawyers or Rising Stars.
      Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 3 of 31 Page ID #:383




Partners

                                 Eric H. Gibbs | Partner
                                 Eric Gibbs prosecutes antitrust, consumer protection, whistleblower, financial fraud and
                                 mass tort matters. He has been appointed to leadership positions in dozens of contested,
                                 high profile class actions and coordinated proceedings. Eric has recovered billions of dollars
                                 for the clients and classes he represents and has negotiated groundbreaking settlements that
                                 resulted in meaningful reforms to business practices and have favorably impacted plaintiffs’
                                 legal rights.

                                 Reputation and Recognition by the Courts
505 14th Street, Suite 1110      In over 20 years of practice, Eric has developed a distinguished reputation with his peers and
Oakland, CA 94612                the judiciary for his ability to work efficiently and cooperatively with co-counsel, and
T 510.350.9700
ehg@classlawgroup.com
                                 professionally with opposing counsel in class action litigation.
                                 “[Mr. Gibbs] efficiently managed the requests from well over 20 different law firms and
Practice Emphasis                effectively represented the interests of Non-Settling Plaintiffs throughout this litigation.”
Antitrust & Unfair Competition
                                      - Hon. G. Wu, In re Hyundai & Kia Fuel Economy Litig. (C.D. Cal)
Banking and Financial Fraud
Class Actions                    “The attorneys who handled the case were particularly skilled by virtue of their ability and
Consumer Protection              experience.”
Mass Personal Injury                  - Hon. D. Debevoise, In re: Mercedes-Benz Teleaid Contract Litig. (D. N.J.)
Whistleblower
                                 “They are experienced and knowledgeable counsel and have significant breadth of
Education                        experience in terms of consumer class actions.”
Seattle University School of          - Hon. R. Sabraw, Mitchell v. Am. Fair Credit Assoc’n (Alameda Cty. Superior Ct.)
Law, J.D., 1995
                                 “Representation was professional and competent; in the Court’s opinion, counsel obtained
San Francisco State
University, B.A., 1991
                                 an excellent result for the class.”
                                      - Hon. J. Fogel, Sugarman v. Ducati N. Am. (N.D. Cal)
Awards & Honors

Titans of the Plaintiffs Bar,    Achievements and Leadership
Law 360, 2019
                                 Eric has been recognized as a leading lawyer in class and mass actions. In 2019, Law360
California Lawyer Attorney of    recognized Eric among its “Titans of the Plaintiffs Bar,” one of only 10 attorneys nationwide
the Year Award, 2019
                                 to receive the prestigious award. He also received the 2019 California Lawyer Attorney of the
Top Plaintiff Lawyers in         Year (CLAY) Award for his work in the Anthem Data Breach Litigation. Daily Journal named
California for 2020, 2019,
2016, Daily Journal
                                 him to its coveted list of “Top Plaintiff Lawyers in California” for 2020, 2019 and
                                 2016. Law360 recognized Eric as a “2016 Consumer Protection MVP,” (the only plaintiff-
Lawdragon 500 Leading
Plaintiff Consumer Lawyer,
                                 side lawyer in the country selected in that category) and as a “2018 Cybersecurity & Privacy
2019                             MVP.” Consumer Attorneys of California selected Eric and co-counsel as finalists for
Cybersecurity & Privacy
                                 Consumer Attorney of the Year for achieving a $100 million settlement in the Chase “Check
MVP, Law 360, 2018               Loan” Litigation. His cases have been chronicled in major legal and news publications
Consumer Protection MVP,         including NBC News, CNN, the National Law Journal, The New York Times, Market Watch,
Law 360, 2016                    and Bloomberg News. Eric holds a variety of leadership positions in professional associations
Best Lawyers in America for      for consumer advocacy, and he frequently presents on developing trends in the law at
Class Actions/ Mass Tort         conferences throughout the country.
Litigation (2012-2019)
AV Preeminent® Peer
Review Rated by Martindale-
Hubbell
Top 100 Super Lawyers in
Northern California
Admissions
                                                                                                                    Page 2 of 30
California
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 4 of 31 Page ID #:384



                 Litigation Highlights
                 In re Anthem, Inc. Data Breach Privacy Litigation – Served as a court-appointed
                 member of the Plaintiffs’ Steering Committee representing the interests of plaintiffs and
                 putative class members following a massive data breach of approximately 80 million personal
                 records. The lawsuit settled in August 2018 for $115 million, the largest data breach
                 settlement in history at the time.
                 In re Chase Bank U.S.A., N.A. “Check Loan” Contract Litigation – multidistrict
                 litigation that alleged Chase Bank wronged consumers by offering long-term fixed-rate loans,
                 only to later more-than-double the required loan payments. Eric led negotiations in the
                 case, which resulted in a $100 million settlement with Chase eight weeks prior to trial.
                 In re Adobe Systems Inc. Privacy Litigation – As court-appointed lead counsel, Eric and
                 his team reversed a long line of decisions adverse to consumers whose personal information
                 was stolen in data breaches. Judge Koh issued a 41 page decision in plaintiffs’ favor and Eric
                 negotiated a comprehensive reform of Adobe’s data security practices. The court’s landmark
                 decision on Article III standing in this case marked a sea change and has been cited
                 favorably in over twenty cases in the year since it was issued.
                 In re Hyundai & Kia Fuel Econ. Litigation – As court-appointed liaison counsel, Eric
                 reconciled the plaintiffs’ interests and coordinated discovery and settlement negotiations. He
                 helped finalize a settlement with an estimated value of up to $360 million.
                 Skold v. Intel Corp. – After more than a decade of litigation, Eric as lead counsel achieved
                 a nationwide class action settlement on behalf of approximately 5 million consumers of Intel
                 Pentium 4 processors. The lawsuit changed Intel’s benchmarking practices and Intel agreed
                 to a cash settlement for the class, along with $4 million in charitable donations.
                 Parkinson v. Hyundai Motor America – Eric served as class counsel in this lawsuit
                 alleging that the flywheel and clutch system in certain Hyundai vehicles was defective. After
                 achieving nationwide class certification, Hyundai agreed to a settlement that provided for 50-
                 100% reimbursements to class members for their repairs and full reimbursement for rental
                 vehicle expenses.
                 De La Cruz v. Masco Retail Cabinet Group – Eric served as lead attorney litigating
                 the collective claims of dozens of misclassified account representatives for overtime pay
                 under the Fair Labor Standards Act (FLSA). Successfully certified a class of current and
                 former Masco account representatives and personally arbitrated the case to judgment
                 obtaining full recovery for the class.
                 In re Providian Credit Card Cases – Eric played a prominent role in this nationwide
                 class action suit brought on behalf of Providian credit card holders alleging that
                 Providian engaged in unlawful and fraudulent business practices in connection with the
                 marketing and fee assessments for its credit cards. The Honorable Stuart Pollack
                 approved a $105 million settlement, plus injunctive relief—one of the largest class action
                 recoveries in the United States arising out of consumer credit card litigation.
                 Professional Affiliations
                 American Association for Justice
                 American Bar Foundation- Fellow
                 Consumer Attorneys of California
                 National Association of Consumer Advocates
                 Pound Civil Justice Institute- Fellow
                 Public Justice Foundation- Class Action Preservation Project Committee




                                                                                                  Page 3 of 30
      Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 5 of 31 Page ID #:385



                                 David M. Berger | Partner
                                 David Berger represents plaintiffs in class actions with a special emphasis on data breach,
                                 privacy, and health care litigation. He has represented data breach victims in some of the
                                 largest and most influential privacy cases, including litigation against Equifax, Anthem, Vizio,
                                 Adobe, Banner Health, and Excellus BlueCross BlueShield. David has repeatedly obtained
                                 record-breaking settlements on behalf of his clients, including in the Equifax and Anthem
                                 data breach cases, which set successive records for the largest data breach settlement in
                                 history.

                                 David is widely regarded as a leader in emerging litigation involving data breach and privacy,
                                 which is underscored by his broad technical expertise—from hacking techniques and
505 14th Street                  cybersecurity controls, to industry standard IT practices, information security frameworks,
Suite 1110                       and auditing processes. He has deposed Chief Information Security Officers and
Oakland, CA 94612                information security professionals at Fortune 500 corporations, worked with expert
T 510.350.9700
                                 witnesses on cutting-edge cybersecurity and damages theories, and supervised large-scale
dmb@classlawgroup.com
                                 document review teams poring over millions of technical documents in a compressed
Practice Emphasis
                                 timeframe. In addition, David holds the Certified Information Privacy Technologist (CIPT)
                                 certification through the International Association of Privacy Professionals, a program
Class Actions
                                 primarily designed for career IT professionals; this allows him to communicate directly with
Consumer Protection
                                 company witnesses, without the need for expert translation.
Privacy

                                 Outside of his litigation experience, David is an active member of the class action legal
Education                        community, frequently speaking at conferences on data breach cases and security issues and
                                 other class action topics. David serves as the Chair of the American Association for Justice’s
J.D., Northwestern University    Consumer Privacy and Data Breach Litigation Group and is an active member of the Sedona
School of Law, 2008
                                 Conference’s Working Group on Data Security and Privacy Liability.
B.A., University of Wisconsin,
                                 Prior to joining Gibbs Law Group, he served as a law clerk to the Honorable Laurel Beeler,
Madison, 1998
                                 Northern District of California (2011-2014). Before law school, David worked as a magazine
                                 editor and television presenter in Taiwan and managed an outdoor center on an island off
Admissions
                                 the West Coast of Scotland.
California
                                 Representative Work
                                 In re Equifax, Inc. Customer Data Security Breach Litigation – Key member of
                                 litigation team securing historic $1.5 billion class action settlement on behalf of 147 million
                                 consumers whose social security numbers and other private data were exposed in a 2017
                                 data breach, described by the court as “the largest and most comprehensive recovery in a
                                 data breach case in U.S. history by several orders of magnitude." David played an integral
                                 role in negotiating key business practice changes, including overhauling Equifax's handling
                                 of consumers' personal information and data security and requiring that the company spend
                                 at least $1 billion for data security and related technology over five years.
                                 In re Anthem, Inc. Data Breach Privacy Litigation – Key member of the litigation team
                                 representing interests of plaintiffs and putative class members following massive data breach
                                 of approximately 80 million personal records, including names, dates of birth, Social Security
                                 numbers, health care ID numbers, email and physical addresses, employment information,
                                 and income data. The lawsuit settled in August 2018 for $115 million, the largest data
                                 breach settlement in history.
                                 Fero v. Excellus Health Plan Inc. – Key member of the litigation team representing the
                                 interests of 7 million Excellus health plan subscribers and 3.5 million Lifetime subscribers
                                 whose personal and medical information was compromised.




                                                                                                                   Page 4 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 6 of 31 Page ID #:386


                 In re Adobe Systems Inc. Privacy Litigation – Key member of the litigation team that
                 succeeded in reversing a long line of decisions adverse to consumers whose personal
                 information was stolen in data breaches. Judge Koh issued a 41-page decision in plaintiffs’
                 favor and the settlement resulted in a comprehensive reform of Adobe’s data security
                 practices. The court’s landmark decision on Article III standing marked a sea change and has
                 been cited favorably in over twenty cases in the year since it was issued.

                 Awards & Honors
                 Certified Information Privacy Technologist, International Association of Privacy
                 Professionals (IAPP)
                 Named a Northern California “Rising Star” by Super Lawyers (2016- 2018)

                 Professional Affiliations
                 American Association for Justice
                 Consumer Attorneys of California

                 Presentations and Publications
                 Presenter, “Communicating with the Class,” Class Action Mastery Forum, January 2019.
                 Presenter, “Hot Topics in Consumer Class Actions Against Insurers: Filed Rate Doctrine,
                 Standing, and Reverse Preemption of RICO Claims,” Sacramento California Insurance
                 Regulation and Litigation Seminar, Clyde & Co., March 2018.
                 Presenter, “Winning strategies in privacy and data security class actions: the plaintiffs'
                 perspective," Berkeley Center for Law & Technology, Berkeley Law School, January 2017.
                 Presenter, “Don’t be Spokeo’d: What You Need to Know in Litigating Data Breach Cases
                 (from breach to remedies),” ABA Business Law Section Annual Meeting, September 8, 2016.
                 Presenter, “Developments in ‘E-Commerce’ Class Actions and Privacy Law,” Perrin Class
                 Action Litigation Conference, May 16, 2016.
                 Presenter, “Data Breach Class Action Litigation,” Mass Torts Made Perfect Conference,
                 April 22, 2016.




                                                                                                Page 5 of 30
     Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 7 of 31 Page ID #:387



                                 Dylan Hughes | Partner
                                 Dylan Hughes concentrates his practice on investigating and prosecuting fraud matters on
                                 behalf of whistleblowers, consumers and employees who have been harmed by corporate
                                 misconduct. He coordinates initial case evaluations and analyses in a variety of practice areas
                                 and has substantial experience in matters involving health care fraud, particularly in the
                                 Medicare and pharmaceutical contexts. Dylan represents consumers in cases ranging from
                                 false advertising to defective products, and employees in misclassification and wage and hour
                                 cases under state and federal laws.

                                 Mr. Hughes has extensive experience prosecuting complex personal injury cases. He helped
                                 to obtain millions of dollars for women who suffered blood clots and other serious injuries
505 14th Street                  after taking birth control pills. He has also represented clients injured by defective medical
Suite 1110                       devices, including defibrillators, blood filters, as well as back pain implants. Mr. Hughes was
Oakland, CA 94612                part of the team that recently settled a case alleging medical malpractice for a spinal surgery
T 510.350.9700                   that resulted in partial paralysis.
F 510.350.9701
dsh@classlawgroup.com
                                 Mr. Hughes began his career as a law clerk for the Honorable Paul A. Mapes, Administrative
Practice Emphasis                Law Judge of the Office of Administrative Law Judges, United States Department of Labor.
Class Actions                    He is a member of the American Bar Association, Consumer Attorneys of California,
Consumer Protection              American Association for Justice Class Action Litigation Group and the Consumer Rights
Employment Law                   Section of the Barristers Club.
Whistleblower
                                 Litigation Highlights
Education
University of California,        Skold v. Intel Corp. – Key member of the legal team in this decade-long litigation that
Hastings College of Law, J.D.,   achieved a nationwide class action settlement on behalf of approximately 5 million
2000                             consumers of Intel Pentium 4 processors. The lawsuit changed Intel’s benchmarking
University of California at
                                 practices and Intel agreed to a cash settlement for the class, along with $4 million in
Berkeley, B.A., 1995             charitable donations.

Admissions                       In re Adobe Systems Inc. Privacy Litigation – Key member of the litigation team that
California                       succeeded in reversing a long line of decisions adverse to consumers whose personal
                                 information was stolen in data breaches. Judge Koh issued a 41-page decision in plaintiffs’
                                 favor and the settlement resulted in a comprehensive reform of Adobe’s data security
                                 practices. The court’s landmark decision on Article III standing in this case marked a sea
                                 change and has been cited favorably in over twenty cases in the year since it was issued.

                                 Velasco v. Chrysler Group LLP – represented consumers who alleged they were sold and
                                 leased vehicles with defective power control modules that caused vehicle stalling. In addition
                                 to negotiating a recall of all 2012-13 Jeep Grand Cherokee and Dodge Durango vehicles, the
                                 lawsuit also resulted in Chrysler reimbursing owners for all repair and rental car expenses,
                                 and extending its warranty.

                                 Parkinson v. Hyundai Motor America – certified a nationwide class alleging Hyundai sold
                                 vehicles with defective flywheel systems, resulting in a favorable settlement for the class.

                                 Awards & Honors
                                 Northern California Super Lawyer (2012-2020)

                                 Professional Affiliations
                                 Consumer Attorneys of California
                                 American Association for Justice- Class Action Litigation Group


                                                                                                                    Page 6 of 30
     Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 8 of 31 Page ID #:388



                                  Karen Barth Menzies | Partner
                                  Karen is a nationally recognized mass tort attorney with more than twenty years of
                                  experience in federal and state litigation. Courts throughout the country have appointed
                                  Karen to serve in leadership positions including Lead Counsel, Liaison Counsel and Plaintiff
                                  Steering Committee in some of the largest pharmaceutical and device mass tort cases. Karen
                                  currently serves in leadership positions in the Taxotere Litigation (federal court), Zoloft
                                  Birth Defect Litigation (federal and California state courts), Transvaginal Mesh Litigation
                                  (federal and California state courts), Fosamax Femur Fracture Litigation (California state
                                  court), Lexapro/Celexa Birth Defect Litigation (Missouri state court).
                                  Karen is particularly focused on women’s health issues and sexual abuse claims, including a
                                  current Boy Scouts of America sexual abuse lawsuit investigation involving claims of abuse
400 Continental Blvd              by scoutmasters, troop leaders and other adults affiliated with the Boy Scouts of
6th Floor                         America. She also represents women suffering permanent baldness following breast cancer
El Segundo, CA 90245
                                  chemotherapy treatments with Taxotere, and children who experienced severe side effects
T 510.350.9700
F 510.350.9701
                                  after taking the widely prescribed medication Risperdal. Karen believes in advocating for the
kbm@classlawgroup.com
                                  victims who’ve been taken advantage of, and helping to ensure drug safety in the face of
                                  profit-driven corporations that hide the risks of their products. She has testified twice before
Practice Emphasis                 FDA advisory boards as well as the California State Legislature on the safety concerns
Class Actions                     regarding the SSRI antidepressants and the manufacturers’ misconduct. She has also advised
Mass Personal Injury              victim advocacy groups in their efforts to inform governmental agencies and legislative
                                  bodies of harms caused by corporations.
Education
University of California, Davis
                                  Karen frequently publishes and presents on issues involving drug safety, mass tort litigation,
King Hall School of Law, J.D.,    FDA reform and federal preemption for both legal organizations (plaintiff and defense) and
1995.                             medical groups.
Colorado State University,
B.A., 1989.
                                  Awards & Honors
                                  AV Preeminent® Peer Review Rated by Martindale-Hubbell
Admissions
                                  Best Lawyers in America, Personal Injury Litigation (2021)
California                        Southern California Super Lawyer (2004-2020)
                                  Lawyer of the Year by Lawyer’s Weekly USA (2004)
                                  California Lawyer of the Year by California Lawyer magazine (2005)
                                  Consumer Attorney of the Year Finalist by CAOC (2006)

                                  Professional Affiliations
                                  American Association for Justice, Co-Chair, Taxotere Litigation Group
                                  Consumer Attorneys of California
                                  Consumer Attorneys of Los Angeles
                                  American Bar Association (appointed member of the Plaintiffs’ Task Force)
                                  Women En Mass
                                  The Sedona Conference (WG1, Electronic Document Retention and Production)
                                  The National Trial Lawyers
                                  National Women Trial Lawyers Association
                                  LA County Bar Association
                                  Women Lawyers Association of Los Angeles
                                  Public Justice

                                  Select Publications & Presentations
                                  Author, “Prepping for the Prescriber Deposition,” Trial Magazine, American Association for
                                  Justice, January 2020.



                                                                                                                    Page 7 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 9 of 31 Page ID #:389


                 Presenter, “Deposing the Treating/ Prescribing Physician, Learned Intermediary, the One
                 Potentially Fatal Fact Witness,” American Association for Justice Convention: Discovery
                 and Litigation Strategies for Drug and Device Cases, February 2019.
                 Presenter, “A Funny Thing Did Happen on the Way to the Forum: Navigating the New
                 Landscape of Personal Jurisdiction Challenges,” ABA Section of Litigaiton 2019
                 Environmental & Energy, Mass Torts, and Products Liability Litigation Committees’ Joint
                 CLE Seminar, March 2018.
                 Presenter, “Federal and State Court Coordination of Mass Tort Litigation: Navigating State
                 Court vs. Multidistrict Litigation, Mass Torts Made Perfect Conference, October 2018.
                 Presenter, “Taxotere Litigation: Federal MDL 2740, New Orleans and State Court
                 Jurisdictions, Mass Torts Made Perfect Conference, October 2018.
                 Presenter, “505(b)(2) Defendants – The Non-Generic Alternative; Social Media and Support
                 Groups; Settlement Committees,” AAJ Section on Torts, Environmental and Product
                 Liability (STEP): On the Cutting Edge of Torts Litigation, July 2018.
                 Presenter, “Location, Location, Location Part II: State Court Consolidations,” AAJ Mass
                 Torts Best Practices Seminar, July 2017.
                 Presenter, “Personal Jurisdiction in Mass Torts and Class Actions: Bristol-Myers Squibb Co.
                 v. Superior Court (Cal. 2016),” Mass Torts Judicial Forum with Judge Corodemus and
                 JAMS, April 2017.
                 Author, “Bringing the Remote Office Closer,” Trial Magazine, American Association for
                 Justice, March 2017.




                                                                                               Page 8 of 30
     Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 10 of 31 Page ID #:390



                                Geoffrey Munroe | Partner
                                Geoffrey Munroe represents plaintiffs in high-profile class action and mass tort cases in both
                                federal and state courts throughout the United States. He was selected as a Rising Star by
                                Northern California Super Lawyers (2010-2014), recognizing him as one of the best young
                                attorneys practicing in Northern California, and as a Northern California Super Lawyer every
                                year from 2015-2020. He is the co-author of "Consumer Class Actions in the Wake of Daugherty v.
                                American Honda Motor Company," CAOC's Forum Magazine, January/February 2009, and a
                                frequent contributor to the Class Action Litigation Group Newsletter of the American
                                Association for Justice.

                                Mr. Munroe is a 2003 graduate of the University of California at Berkeley School of Law
505 14th Street                 (Berkeley Law), where he was the recipient of the American Jurisprudence Award in Torts,
Suite 1110                      Business Law & Policy and Computer Law. He received his undergraduate degree in
Oakland, CA 94612               chemistry from the University of California at Berkeley in 2000. Mr. Munroe is a member of
T 510.350.9700
                                the Public Justice Class Action Preservation Project Committee, the Class Action Litigation
F 510.350.9701
gam@classlawgroup.com
                                Group of the American Association for Justice and the Consumer Attorneys of California.
                                He is a member of the California Bar and is admitted to practice before the United States
Practice Emphasis               Court of Appeals for the Ninth Circuit, as well as the United States District Courts for the
Class Actions                   Northern, Central and Southern Districts of California.
Consumer Protection
Mass Personal Injury            Litigation Highlights
Whistleblower
                                Skold v. Intel Corp. – Key member of the briefing team in this decade-long litigation that
                                achieved a nationwide class action settlement on behalf of approximately 5 million
Education
                                consumers of Intel Pentium 4 processors. The lawsuit changed Intel’s benchmarking
University of California,       practices and Intel agreed to a cash settlement for the class, along with $4 million in
Berkeley School of Law, J.D.,
                                charitable donations.
2003
                                In re Chase Bank U.S.A., N.A. “Check Loan” Contract Litigation – Key member of
University of California at
                                the litigation team in this multidistrict case alleging that Chase Bank wronged consumers by
Berkeley, B.A., 2000
                                offering long-term fixed-rate loans, only to later more-than-double the required loan
Admissions                      payments. The litigation resulted in a $100 million settlement with Chase eight weeks prior
California                      to trial.
                                In re Mercedes-Benz Tele Aid Contract Litigation – Key member of the litigation team
                                in this multi-district litigation alleging that Mercedes-Benz failed to disclose to its customers
                                that the "Tele Aid" equipment installed in their vehicles would soon be obsolete and require
                                an expensive replacement to keep working. Resulted in a class settlement providing for cash
                                reimbursements of $650, or new vehicle credits for up to $1,300.
                                Parkinson v. Hyundai Motor America – key member of the briefing team that achieved
                                certification of a nationwide class alleging Hyundai sold vehicles with defective flywheel
                                systems, before ultimately reaching a favorable settlement for the class.

                                Awards & Honors
                                Northern California Super Lawyers (2015-2020)
                                Northern California Super Lawyers, Rising Star (2010 - 2014)

                                Professional Affiliations
                                Consumer Attorneys of California
                                American Association for Justice- Class Action Litigation Group
                                Public Justice- Class Action Preservation Project




                                                                                                                    Page 9 of 30
     Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 11 of 31 Page ID #:391



                               Andre M. Mura | Partner
                               Andre M. Mura represents plaintiffs in class action and complex litigation concerning
                               consumers’ and workers’ rights, products liability, drug and medical devices, federal
                               jurisdiction, and constitutional law. Before joining Gibbs Law Group, Andre was senior
                               litigation counsel at the Center for Constitutional Litigation PC, where he represented
                               plaintiffs in high-stakes appeals and complex litigation in state supreme courts and federal
                               appellate courts.

                               Andre received a 2019 California Lawyer Attorney of the Year Award for his work in the
                               California Supreme Court in De La Torre v. CashCall. He is on the Board of the Civil Justice
                               Research Initiative of Berkeley Law, a Fellow of the American Bar Foundation, a member of
505 14th Street                the Lawyers Committee of the National Center for State Courts, a Trustee of the Pound
Suite 1110                     Civil Justice Institute, past Chair of the American Association for Justice’s LGBT Caucus,
Oakland, CA 94612
                               and past Trustee of the National College of Advocacy.
T 510.350.9700
F 510.350.9701
amm@classlawgroup.com          Litigation Highlights
Practice Emphasis              In re: 3M Combat Arms Earplug Products Liability Litigation – Andre was court-
Class Actions                  appointed to the plaintiffs’ law-and-briefing committee in this multi-district litigation on
Consumer Protection            behalf of military servicemembers and veterans who suffered injuries due to defective 3M
Constitutional Law             earplugs, which were standard-issue for U.S. military members for more than a decade.
Employment Law                 In re: Taxotere (Docetaxel) Products Liability Litigation – Andre was a member of the
Mass Personal Injury           trial team in a two-week federal jury trial and was selected as chair of plaintiffs’ law and
                               briefing committee in this multi-district litigation on behalf of breast cancer survivors who
Education                      suffered permanent, disfiguring hair loss after using the Taxotere chemotherapy drug. The
The George Washington          lawsuit is ongoing.
University Law School, J.D.,
                               In re: Vizio, Inc. Consumer Privacy Litigation – Andre is co-lead counsel for the
2004
                               settlement class in this multi-district lawsuit alleging that Vizio collected and sold data about
Williams College, B.A., 2000   consumers' television viewing habits and their digital identities to advertisers without
                               consumers' knowledge or consent. He negotiated a settlement providing for class-wide
Admissions                     injunctive relief transforming the company’s data collection practices, as well as a $17 million
California                     fund to compensate consumers who were affected.
District of Columbia
                               De La Torre v. CashCall - Andre played a key role in briefing before the California
                               Supreme Court, resulting in a unanimous decision in the plaintiffs’ favor. The decision
                               changed decades-old assumptions that lenders in California had a virtual “safe harbor” from
                               unconscionability challenges to loan interest rate terms.
                               In re: Lenovo Adware Litigation - Andre successfully briefed and argued a motion to
                               dismiss and motion to certify a nationwide litigation class for monetary damages. The court
                               approved a $7.3 million class action settlement to resolve allegations that Lenovo
                               preinstalled software on laptops that caused performance, privacy and security issues for
                               consumers.
                               Beaver et. al. v. Tarsadia Hotels, Inc. et. al. – Andre contributed to briefing before the
                               Ninth Circuit Court of Appeals resulting in a unanimous decision affirming the lower court’s
                               ruling that the UCL’s four-year statute of limitations (and its accrual rule) applied in claims
                               alleging violations of the Interstate Land Sales Full Disclosure Act (ILSA) even though ILSA
                               has a shorter statute of limitations.

                               Watts v. Lester E. Cox Medical Centers, 376 S.W.3d 633 (Mo. 2012) Andre successfully
                               argued that a state law limiting compensatory damages in medical malpractice cases violated
                               his client’s right to trial by jury. In ruling for Andre’s client, the Missouri high court agreed
                               to overturn a 20-year-old precedent.


                                                                                                                  Page 10 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 12 of 31 Page ID #:392




                 U.S. Supreme Court Advocacy
                 Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668 (2019), Before the U.S.
                 Supreme Court, in a case concerning the scope of federal immunity for brand-name drug
                 manufacturers, Andre represented medical doctors appearing as amici curiae. His amicus
                 brief was much discussed at oral argument, with Supreme Court counsel for Albrecht telling
                 the Justices, “It’s a beautifully done amicus brief to explain what the scientists knew and
                 when they knew it….”
                 J. McIntyre Machinery, Ltd. v. Nicastro, 131 S. Ct. 2780 (2011), Andre was a lead author
                 of merits briefing addressing whether personal jurisdiction exists over a foreign
                 manufacturer.
                 Mutual Pharmaceutical Co., Inc. v. Bartlett, 133 S. Ct. 2466 (2013), Andre was the lead
                 author of an amicus curiae brief for the American Association for Justice and Public Justice
                 in case examining whether federal drug safety law preempts state-law liability for defectively
                 designed generic drugs.

                 Awards & Honors
                 California Lawyer Attorney of the Year (CLAY) Award (2019)
                 Top Cybersecurity & Privacy Attorneys Under 40, Law360 Rising Stars (2017)
                 Northern California Super Lawyers (2019-2020); Rising Star (2016-2018)

                 Professional Affiliations
                 American Association for Justice- Board of Governors, Class Action Litigation Group, Legal
                 Affairs Group, LGBT Caucus
                 American Bar Foundation, Fellow
                 Consumer Attorneys of California, Member
                 Civil Justice Research Initiative of Berkeley Law, Board Member
                 National Center for State Courts, Lawyers Committee
                 Pound Civil Justice Institute, Trustee


                 Select Publications & Presentations
                 Presenter, “Consumer Advocates Speak,” Practicing Law Institute, 24th Annual Consumer
                 Financial Services Institute.
                 Author, “Staying on Track After Bristol-Myers,” Trial Magazine, American Association for
                 Justice, April 2019.
                 Presenter, “Personal Jurisdiction, Choice of Law & Hyundai,” Class Action Mastery Forum,
                 January 2019.
                 Presenter, “Jurisdictional Issues Post Bristol-Myers,” Bridgeport 2018 Class Action
                 Litigation Conference, September 2018.
                 Panelist, “State Court Protection of Individual Constitutional Rights,” Pound Civil Justice
                 Institute 2018 Forum for State Appellate Court Judges, July 2018.
                 Author, Buckman Stops Here! Limits on Preemption of State Tort Claims Involving Allegations of Fraud
                 on the PTO or the FDA, 41 Rutgers L.J. 309, 2010.




                                                                                                     Page 11 of 30
    Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 13 of 31 Page ID #:393



                                 Michael Schrag | Partner
                                 Michael Schrag has over 20 years of experience representing individual and small business
                                 plaintiffs in a broad range of complex class actions against large corporations in the banking,
                                 credit card, telecommunications, and real estate sectors. He has successfully litigated
                                 antitrust, securities, product liability, personal injury, medical malpractice, employment, and
                                 contingent breach of contract cases. He currently serves on the Plaintiffs’ Executive
                                 Committee in the In Re Cattle Antitrust Litigation, on the Plaintiffs Steering Committee in the
                                 In re: Wells Fargo Collateral Protection Insurance Litigation and on the Expert Committee in the In
                                 re: Disposable Contact Lens Antitrust Litigation. He is also prosecuting “no-poach” wage
                                 suppression antitrust class actions against Burger King and Jiffy Lube and another class
                                 action against Wells Fargo for wrongfully denying over 870 borrowers loan modifications
505 14th Street                  that caused many to lose their homes to foreclosure.
Suite 1110
Oakland, CA 94612                Michael served as Co-Lead counsel in Beaver v. Tarsadia Hotels, an unfair competition class
T 510.350.9700
                                 action against real estate developers, which recently settled for $51.15 million. He currently
F 510.350.9701
mls@classlawgroup.com
                                 represents over 300 purchasers of fractional interests in luxury condominiums in breach of
                                 fiduciary duty and contract cases against Marriott and Starwood.
Practice Emphasis
Antitrust                        He also recently settled (for confidential sums) three related actions in California and Florida
Class Actions                    on behalf of small business owners alleging RICO and fraud claims against American
Consumer Protection              General Insurance Company, a subsidiary of AIG. Michael previously represented a class
Mass Personal Injury             of small business owners in a breach of contract case against an AT&T subsidiary that
Securities and Financial Fraud   resulted in a $27 million judgment. Early in his career, Michael helped initiate and prosecute
Whistleblower
                                 class actions against Visa, MasterCard, and major U.S. banks for failing to disclose and fixing
                                 the price of currency conversion fees. These cases settled for $336 million.
Education
                                 Michael is a 1996 graduate of the University of California at Berkeley School of Law
University of California,        (Berkeley Law) and received his undergraduate degree in 1989 from Columbia College at
Berkeley School of Law, J.D.,
1996
                                 Columbia University. He began his career prosecuting securities class actions and serving as
                                 a law clerk to the Honorable Judith N. Keep, U.S. District Judge, Southern District of
Columbia College at Columbia     California.
University, B.A., 1989

Admissions                       Litigation Highlights
California
                                 Hernandez v. Wells Fargo Bank, N.A. - Michael serves as court-appointed co-lead
                                 counsel representing a certified class of more than 500 home mortgage borrowers who lost
Awards & Honors
                                 their homes to foreclosure after Wells Fargo Bank erroneously denied their home loan
Northern California Super        modification requests. The Court granted preliminary approval to an $18.5 million
Lawyers, 2019-2020
                                 settlement, which, if finally approved, will pay significant compensation to each class
Best Lawyers in America, 2020-   member. Final approval pending.
2021 Edition
                                 In re: Wells Fargo Collateral Protection Insurance Litigation- Michael served on the
                                 court-appointed, three-firm Plaintiffs’ Steering Committee in this multi-district litigation on
                                 behalf of consumers who took out car loans from Wells Fargo and were charged for auto
                                 insurance they did not need. The parties agreed to a settlement of $393.5 million for
                                 affected consumers and the Court granted final approval in November 2019.
                                 In re: Disposable Contact Lens Antitrust Litigation-(MDL. No. 2626) Michael is
                                 currently a member of the expert committee in this antitrust class action challenging the
                                 minimum resale pricing policies of the dominant disposable contact lens manufacturers.
                                 After a two-day hearing the Court certified the class and trial is set for later this year.




                                                                                                                     Page 12 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 14 of 31 Page ID #:394


                 Beaver v. Tarsadia Hotels- Michael served as co-lead counsel on behalf of consumers in
                 this unfair competition class action against real estate developers selling hotel-condominium
                 units. Lawsuit alleged that sellers concealed certain Congressionally-mandated protections in
                 the sales contracts, including a statutory rescission right. After six years of litigation including
                 a win in the Ninth Circuit that established favorable law for consumers, the lawsuit settled for
                 $51.15 million. In granting final approval, Judge Curiel concluded that the settlement was "an
                 excellent result,” and noted "Class Counsel overcame several hurdles that reflect their skill
                 and experience." Beaver v. Tarsadia Hotels, 816 F. 3d1170 (9th Cir. 2016)
                 In re Currency Conversion Fee Antitrust Litigation (MDL No. 1409)– This action
                 alleged that Visa, MasterCard and their then member banks, including Bank of America and
                 Chase, fixed the price of foreign currency conversion fees on international credit and debit
                 card transactions. Michael was part of the team that prevailed at trial in a related state court
                 action, and then obtained a $336 million global settlement for the class in this multidistrict
                 antitrust litigation against the country’s largest credit card issuers and networks.
                 Asokan et. al. v. American General Ins. Co.- Member of the trial team in this insurance
                 and investment fraud case against American General Insurance Co, an AIG subsidiary.
                 Michael and his team represented six plaintiffs who were marketed an investment involving a
                 specialized whole life policy that would supposedly provide tax benefits. American General
                 knew but concealed from plaintiffs that the plans no longer complied with the law. Plaintiffs
                 suffered losses as a result of this fraud by concealment. Among other tasks, Michael had
                 primary responsibility for working with plaintiffs’ damages expert and conducted the direct
                 and re-direct examination of this expert at trial. The case settled for a confidential sum 8 days
                 into the jury trial.
                 Smith et. al. v. American General Ins. Co. - Michael was a key member of the litigation
                 team that represented nine high net worth plaintiffs in this RICO action alleging that
                 American General and the other members of the enterprise falsely marketed and sold our
                 clients a whole life policy that would supposedly provide a multitude of tax benefits, but
                 concealed the fact that the IRS had changed its regulations, rendering these plans no longer
                 compliant with the law. Among other tasks, Michael had primary responsibility for working
                 with plaintiffs’ damages expert and deposing the defendants’ damages expert. The case settled
                 for a confidential sum.
                 Ammari v. Pacific Bell Directory – Represented consumers who overpaid an AT&T
                 subsidiary for advertising in Yellow Pages directories. Plaintiffs prevailed at trial and on two
                 appeals to obtain a $27 million judgment for class members, a result the National Law
                 Journal deemed as one of the top 100 verdicts in 2009.
                 In Re Sulzer Hip Prosthesis and Knee Prosthesis Liability Litigation – recovered over
                 $10 million on behalf of his clients in this multidistrict litigation that awarded a total of $1
                 billion to patients who received defective hip implants.



                  Awards & Honors
                  Northern California Super Lawyers, 2019-2020

                  Best Lawyers in America, 2020-2021 Edition




                                                                                                      Page 13 of 30
     Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 15 of 31 Page ID #:395



                              David Stein | Partner
                              David Stein represents clients in federal and state cases nationwide, ranging from securities
                              and financial fraud class actions, to product liability, privacy, and data breach suits. Courts
                              have appointed David as lead counsel in a number of these cases and he has been praised by
                              Law360 as a tenacious litigator with a “reputation as one of the best consumer advocates
                              around.”
                              The Daily Journal recognized David as one of the Top 40 attorneys in the state of California
                              under the age of 40, and he was also honored in Law360’s nationwide list of “Top Class
                              Action Attorneys Under 40.” For the last seven years, he has been rated by his colleagues as
                              a Northern California Super Lawyers Rising Star.
505 14th Street               David is frequently called upon to discuss emerging issues in complex litigation. He currently
Suite 1110
Oakland, CA 94612
                              serves on Law360’s Product Liability Editorial Advisory Board, advising on emerging trends
T 510.350.9700                impacting product liability cases.
F 510.350.9701
ds@classlawgroup.com          Before entering private practice, David served as judicial law clerk to U.S. District Court
                              Judge Keith Starrett and U.S. Magistrate Judge Karen L. Hayes.
Practice Emphasis
Class Actions                 Reputation and Recognition by the Courts
Consumer Protection
                              David has built a reputation for the quality of his representation and tenacious advocacy on
Financial Fraud
                              behalf of the clients and classes he represents:
Securities Litigation
                                  “[T]his is an extraordinarily complex case and an extraordinarily creative solution… I
Education
                                  [want to] thank you and compliment you gentlemen. It's been a real pleasure to work
                                  with you.” - Hon. D. Carter, Glenn v. Hyundai Motor America (C.D. Cal.)
Emory University School
of Law, J.D., 2007                “You made it very easy to deal with this case and clearly your years of expertise have
                                  carried the day here. Nice work. Thank you.” -Hon. M. Watson, In re Am. Honda Motor CR-
University of California at
Santa Barbara, B.A.,
                                  V Vibration Litig. (S.D. Ohio)
2003
                                  “Exceedingly well argued on both sides. …. Sometimes people really know their stuff on
Admissions                        both sides which is what happened today so thank you.” -Hon. J. Tigar, In re General Motors
California                        CP4 Fuel Pump Litig. (N.D. Cal.)

                              Litigation Highlights
                              Deora v. NantHealth –Lead Counsel for certified classes of investors in litigation alleging
                              violations of federal securities laws related to the healthcare technology company’s initial
                              public offering in 2016. In September 2020, the Court granted final approval to a $16.5
                              million class action settlement.
                              Paeste v. Government of Guam – Secured a judgment against the Government of Guam
                              and several of its highest-ranking officials in a suit involving the government’s unlawful
                              administration of income tax refunds. Mr. Stein defended the judgment in an oral argument
                              before the U.S. Court of Appeals for the Ninth Circuit, leading to a complete victory for the
                              taxpayers in the published decision, Paeste v. Government of Guam, 798 F.3d 1228 (9th Cir.
                              2015)
                              Edwards v. Ford Motor Co. – In a class action alleging that Ford sold vehicles despite a
                              known safety defect, Mr. Stein twice argued plaintiff’s position before the U.S. Court of
                              Appeals for the Ninth Circuit. In the first appeal, Mr. Stein succeeded in obtaining a reversal
                              of the trial court’s denial of class certification. In the second, plaintiff again prevailed, with
                              the Ninth Circuit affirming the conclusion that the lawsuit had driven Ford to offer free
                              repairs, reimbursements, and extended warranties to the class.




                                                                                                                 Page 14 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 16 of 31 Page ID #:396


                 In re: Peregrine PFG Best Customer Accounts Litigation - Represented investors in a
                 lawsuit against U.S. Bank and JPMorgan Chase arising from the collapse of Peregrine
                 Financial Group, Inc. The former Peregrine customers were seeking to recover the millions
                 of dollars that was stolen from them out of segregated funds accounts. Plaintiffs’ efforts led
                 to settlements with JPMorgan Chase and U.S. Bank worth over $75 million.
                 In re: Hyundai Sonata Engine Litigation – Mr. Stein served as court-appointed co-lead
                 counsel in this nationwide suit involving engine seizures at high speeds. The litigation led to
                 a settlement that included nationwide vehicle recalls, extended warranties, and payments that
                 averaged over three thousand dollars per class member.
                 Browne v. American Honda Motor Co., Inc. – Represented consumers who alleged that
                 750,000 Honda Accord and Acura TSX vehicles were sold with brake pads that wore out
                 prematurely. A settlement ensued worth approximately $25 million, with hundreds of
                 thousands of class members electing to participate.

                 Awards & Honors
                 “2017 Top 40 Under 40,” Daily Journal
                 Top Class Action Attorneys Under 40, Law360 Rising Stars (2017)
                 Northern California Super Lawyers Rising Star (2013-2020)

                 Professional Affiliations
                 American Association for Justice
                 Consumer Attorneys of California
                 Federal Bar Association
                 Public Justice Foundation


                 Publications & Presentations
                 Co-Author, “Recent Decision Highlights the Importance of Early Discovery in Arbitration,”
                 Daily Journal, May 2019.
                 Presenter, “Article III Standing in Data Breach Litigation,” AAJ Class Action Seminar,
                 December 2018.
                 Presenter, “Determining Damages in Class Actions,” Class Action Mastery Conference, HB
                 Litigation, May 2018.
                 Presenter, "Mass Torts and Class Actions: The Latest and Greatest, Update on Class Action
                 Standing" 56th Annual Consumer Attorneys of California Convention, November 2017.
                 Author, Third Circuit Crystallizes Post-Spokeo Standard, Impact Fund Practitioner Blog, July
                 2017.
                 Presenter, “Class Certification,” “Class Remedies,” HB Litigation Conferences, Mass Tort Med
                 School + Class Actions, March 2017.
                 Co-Author, “Beware Intended Consequences of Class Action Reform, Too,” Law360
                 Expert Analysis, March 14, 2017.
                 Co-Author, “California Omissions Claims: Safety Required?” Law360 Expert Analysis,
                 February 15, 2017.
                 Author, Wrong Problem, Wrong Solution: How Congress Failed the American Consumer, 23 Emory
                 Bankr. Dev. J. 619 (2007).




                                                                                                  Page 15 of 30
    Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 17 of 31 Page ID #:397



                                Steven Tindall | Partner
                                Steven Tindall has specialized in employment and class action litigation for nearly 20 years.
                                He has been plaintiffs’ lead or co-lead counsel on several cases that resulted in settlements
                                worth over $1 million. Prior to joining Gibbs Law Group, Steven was a partner at Rukin
                                Hyland Doria & Tindall, and at Lieff Cabraser Heimann & Bernstein. While at Lieff
                                Cabraser, Steven focused on plaintiffs’ class action litigation in the fields of wage and hour
                                law, antitrust, and consumer protection. Steven has also litigated a number of mass tort
                                personal injury and toxic tort cases.

                                Steven received his B.A. degree in English Literature from Yale University, graduating
505 14th Street
                                summa cum laude, Phi Beta Kappa, and with distinction in his major. He earned his J.D.
Suite 1110                      degree from the University of California at Berkeley School of Law (Berkeley Law) in 1996.
Oakland, CA 94618               While at Berkeley Law, Steven co-directed the East Bay Workers’ Rights Clinic. After
T 510.350.9700                  graduating from law school, Steven clerked for Hon. Judith N. Keep of the United States
F 510.350.9701                  District Court for the Southern District of California and for Hon. Claudia Wilken of the
smt@classlawgroup.com           U.S. District Court for the Northern District of California.
Practice Emphasis               In 2019, Steve received the California Lawyer Attorney of the Year (CLAY) Award for his
Class Actions                   work in De La Torre v. CashCall.
Employment Litigation
                                Awards & Honors
Education
                                California Lawyer Attorney of the Year (CLAY) Award (2019)
University of California,
Berkeley School of Law, J.D.,
                                Northern California Super Lawyers (2009-2020)
magna cum laude, 1996.
                                Professional Affiliations
Yale University, B.A., summa
cum laude, Phi Beta Kappa.      East Bay Community Law Center, Board Member

                                Publications & Presentations
                                Co-Author, “DoorDash: Quick Food, Slow Justice,” Daily Journal, March 24, 2020.
                                Contributor, “Can Interest Rates be Unconscionable?” Daily Journal Appellate Report
                                Podcast, July 6, 2018.
                                Co-Author, “Epic Systems and the Erosion of Federal Class Actions,” Law360 Expert
                                Analysis, July 5, 2018.
                                Co-Author, “Senate Should Reject Choice Act and Its Payday Free Pass,” Law360 Expert
                                Analysis, July 12, 2017.
                                Presenter, “Preparing for and Litigating PAGA Claims 2017,” Bridgeport Continuing
                                Education, March 3, 2017.
                                Contributing Author, California Class Actions Practice and Procedure, Matthew Bender &
                                Co., Inc., 2006
                                Author, Do as She Does, Not as She Says: The Shortcomings of Justice O’Connor’s Direct Evidence
                                Requirement in Price Waterhouse v. Hopkins, Berkeley Journal of Employment and Labor Law,
                                17, No. 2, 1996

                                Admitted
                                California




                                                                                                                  Page 16 of 30
          Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 18 of 31 Page ID #:398



                                 Amy Zeman | Partner
                                 Amy Zeman represents clients in a variety of mass injury matters with specialized expertise
                                 in coordinating and tracking large sets of client data in complex, multi-party cases. She
                                 currently serves as court-appointed liaison counsel in In re Risperdal and Invega Product Liability
                                 Cases, coordinated litigation on behalf of thousands of male children who suffered
                                 irreversible breast growth after taking the antipsychotic drug. She represents individuals
                                 affected by the wide-scale storage tank failure at Pacific Fertility Center and those harmed by
                                 the well rupture and gas leak in Aliso Canyon, California. Amy also represents women who
                                 suffered permanent baldness following breast cancer chemotherapy treatments with
                                 Taxotere, and men who experienced heart attack, stroke, or other serious side effects after
                                 taking prescription testosterone supplements. In addition to mass tort litigation, Amy
505 14th Street                  represents consumers in class action cases, working closely with class representatives. She
Suite 1110                       has been named a Rising Star by Northern California Super Lawyers every year since 2013.
Oakland, CA 94618
T 510.350.9700
                                 Prior to attending law school, Ms. Zeman pursued a career in the financial sector. Ms.
F 510.350.9701
amz@classlawgroup.com            Zeman served the members of the Marin County Federal Credit Union for almost seven
                                 years, acting as the Accounting and Compliance Manager. Ms. Zeman was a spring 2010
Practice Emphasis                extern for the Honorable Marilyn Hall Patel of the United States District Court, Northern
Class Actions                    District of California.
Consumer Protection
Mass Personal Injury             Litigation Highlights
Whistleblower/ Qui Tam           Mass Tort Litigation
                                 In re Risperdal and Invega Product Liability Cases – appointed by a California judge to
Education
                                 serve as liaison counsel, responsible for coordinating and overseeing the lawsuits filed on
University of California,
Hastings College of Law, J.D.,
                                 behalf of thousands of male children who took the popular antipsychotic drug Risperdal and
magna cum laude, 2010.           suffered irreversible gynecomastia, or male breast growth.

University of Missouri, B.A.,
                                 Pacific Fertility Center Litigation – represents patients whose frozen eggs and embryos
summa cum laude, 1998.
                                 were harmed following a massive equipment failure at the Pacific Fertility Center. The
                                 lawsuit alleges that the cryo-preservation tank was defective, and that Pacific Fertility Center
Admissions                       failed to have proper safety protocols in place.
California
                                 Southern California Gas Leak Cases – represents residents of communities in or near the
Florida
                                 Los Angeles suburb of Porter Ranch who were affected by the Aliso Canyon well rupture
                                 and ensuing gas leak, the largest methane leak in U.S. history. The lawsuits seek relief for
                                 those who were displaced from their homes, suffered illnesses and injuries, sustained
                                 property value losses, or lost business due to the leak.
                                 Taxotere (Docetaxel) Products Liability Litigation – selected to serve on the
                                 discovery committee in this multi-district litigation on behalf of breast cancer
                                 survivors who suffered permanent, disfiguring hair loss after using the Taxotere
                                 chemotherapy drug.
                                 Testosterone Replacement Therapy Products Liability Litigation – represents men
                                 who suffered heart attack, stroke, and other serious side effects after taking
                                 prescription testosterone supplements.
                                 Yaz & Yasmin Birth Control Litigation – represented women throughout the country
                                 who suffered serious side effects after taking Yaz, Yasmin and Ocella birth control. The
                                 federal litigation resulted in settlements worth approximately $1.6 billion.
                                 Pelvic System Products Liability Litigation (transvaginal mesh) - represented women
                                 nationwide who suffered serious complications after receiving transvaginal mesh implants.




                                                                                                                    Page 17 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 19 of 31 Page ID #:399


                 Actos (Pioglitazone) Products Liability Litigation –represented individuals who were
                 diagnosed with bladder cancer after taking the oral diabetic drug Actos. The federal litigation
                 resulted in a $2.37 billion settlement.
                 Fresenius Granuflo/Naturalyte Dialysate Products Liability Litigation – represented
                 dialysis patients who suffered cardiac arrest after being administered GranuFlo dialysis
                 treatments. The litigation resulted in a $250 million settlement.
                 Defective Product and Consumer Protection Litigation
                 Sanborn, et al. v. Nissan North America, Inc. – appointed as class counsel with Eric
                 Gibbs and others. Obtained a settlement 11 days before trial was set to begin on claims that
                 the dashboards in certain Nissan vehicles were melting into a shiny, sticky surface that
                 produced a dangerous glare. The settlement allowed class members to obtain a $1500-$2000
                 dashboard replacement for just $250, or equivalent reimbursement for prior replacements.
                 Chase Bank U.S.A., N.A. “Check Loan” Contract Litigation – key member of the
                 litigation team in this multidistrict case alleging that Chase Bank wronged consumers by
                 offering long-term fixed-rate loans, only to later more-than-double the required loan
                 payments. The litigation resulted in a $100 million settlement eight weeks prior to trial.
                 Sugarman v. Ducati North America, Inc., - represented Ducati motorcycle owners whose
                 fuel tanks on their motorcycles degraded and deformed due to incompatibility with the
                 motorcycles’ fuel. In January 2012, the Court approved a settlement that provided an
                 extended warranty and repairs, writing, “The Court recognizes that class counsel assumed
                 substantial risks and burdens in this litigation. Representation was professional and
                 competent; in the Court’s opinion, counsel obtained an excellent result for the class.”

                 Awards & Honors
                 Rising Star, Northern California Super Lawyers (2013-2020)

                 Professional Affiliations
                 American Association for Justice - Co-Vice Chair of the Class Action Litigation Group; Past
                 Co-Chair of the Qui Tam Litigation Group; Member of the Women Trial Lawyers Caucus
                 Association of Business Trial Lawyers
                 Consumer Attorneys of California
                 Publications & Presentations
                 Co-author, “Tips on Client Contact and Case Management in Mass Torts Part I: Client
                 Intake and Gathering Relevant Information,” American Association for Justice, Women
                 Trial Lawyers Caucus Connections Count Newsletter, 2013.
                 Co-author, “Tips on Client Contact and Case Management in Mass Torts Part II: Organizing
                 and Working with Client Information,” American Association for Justice, Women Trial
                 Lawyers Caucus Connections Count Newsletter, 2013.
                 Presenter, “Fees in Class Action Cases,” and “Qui Tam Case Strategies,” Mass Tort Med
                 School and Class Action Conference, March 2017.
                 Presenter, “Claims-processing in Large and Mass-Tort MDLs,” Emerging Issues in Mass-
                 Tort MDLs Conference, Duke University, October 2016.
                 Presenter, “Best Practices in Law Firm Management,” American Association for Justice 2016
                 Winter Convention, Women’s Trial Lawyers Caucus Leadership Summit, February 2016.
                 Presenter, “Lumber Liquidators Litigation,” American Association for Justice 2015 Annual
                 Convention, July 2015.



                                                                                                 Page 18 of 30
      Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 20 of 31 Page ID #:400



                                George Sampson | Of Counsel
                                George Sampson brings 35 years of experience prosecuting complex antitrust cases on
                                behalf of consumers and small businesses. George began his career in antitrust enforcement
                                in 1984, when he joined the New York Attorney General’s Antitrust Bureau. He served as an
                                Assistant Attorney General for 10 years – the last two years (1992-1994) as Chief of the
                                Antitrust Bureau. George was the lead trial attorney in a civil bid-rigging action in which he
                                won the state’s first ever bid-rigging jury trial, recovering $7.8 million for the state.

                                George’s principal experience has been to assist expert witnesses in antitrust cases. He has
                                either taken or defended the deposition of nearly every leading antitrust economist, whether
                                at the class certification stage or the liability and damages phases of complex antitrust class
T 209.369.3962                  actions. He is conversant with complex economic analyses, econometric damages models,
gws@classlawgroup.com
                                and equally important, translating expert economic analysis into language judges and juries
                                can readily grasp.
Practice Emphasis
Antitrust Litigation
                                Currently George serves as Trial Counsel in the Disposable Contact Lens Antitrust
Class Actions                   Litigation, a class action lawsuit filed 14 years after the original Contact Lens case was tried
                                in 2001. Along with Michael Schrag, he has been principally responsible for all of the expert
Education                       economics work on the case, including presenting evidence at the two-day class certification
New York University School of   hearing. The court’s 178 page order granting class certification has been appealed by
  Law, J.D.                     defendants.
Cornell University, B.A
                                George Sampson is Of Counsel to Gibbs Law Group and the founding partner of Sampson
Admissions
                                Dunlap LLP.
Washington

                                Litigation Highlights
                                In re Disposable Contact Lens Antitrust Litigation
                                George served as co-lead counsel where he was principally responsible for all expert
                                economic testimony. He successfully settled the case after five weeks of trial for a total
                                recovery in excess of $90 million.

                                In re Visa Check/MasterMoney Antitrust Litigation
                                George was appointed co-lead counsel to the litigation team. His team achieved settlement
                                on the eve of trial for $3 billion, at the time the largest antitrust class settlement ever
                                achieved.

                                McDonough v. Toys R Us
                                George took on a “hub-and-spoke” case against Toys R Us for forcing baby product
                                manufacturers to raise prices at competing retailers. Again, George was principally
                                responsible for all expert economic testimony. After extensive discovery and a two-day class
                                certification hearing, the case settled for $35 million.

                                Professional Affiliations
                                American Antitrust Institute, Advisory Board Member
                                American Bar Association, Antitrust Law Section
                                Washington State Bar Association, Antitrust and Consumer Protection Committee




                                                                                                                 Page 19 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 21 of 31 Page ID #:401




Associates and Counsel
        John Bicknell represents plaintiffs who have been harmed by corporate misconduct in class actions
and in mass injury matters. John began his career at a small firm in New Orleans where he gained
courtroom and file management experience, handling a heavy caseload in both state and federal court. His
practice focused on employment litigation as well as property casualty, construction, and commercial suits.
He also served on multiple trial teams.
         John is a 2015 graduate of Tulane University Law School and received his B.A. in art history and
business administration from Trinity University in 2012. In law school, he served as an Editor for the
Tulane Journal of Technology and Intellectual Property and published the comment, Is Graffiti Worthy of
Protection: Changes Within the Visual Artists Rights Act’s Recognized Stature Requirement, 17 TUL. J. TECH. &
INTELL. PROP. 337 (2014).
         Joshua Bloomfield prosecutes complex class action lawsuits with particular experience in data
breach, privacy cases and antitrust disputes. He has focused his legal career in civil and administrative
litigation and real estate law for more than 15 years. Joshua is a 2000 graduate of UCLA School of Law. He
received his undergraduate degree in a three-year accelerated course of study from University of
Pennsylvania in 1996.
         Aaron Blumenthal represents consumers and whistleblowers in class action lawsuits involving
allegations of corporate misconduct. He has prosecuted a variety of consumer protection cases ranging from
false advertising to defective products. He is also involved in the investigation and development of new
cases.
         Aaron was honored as a “Rising Star” by Northern California Super Lawyers (2018-2020). He
attended the University of California, Berkeley School of Law (Berkeley Law), where he graduated Order of
the Coif (a distinction awarded only to the top 10 percent of the graduating class). In law school, Aaron
worked on consumer issues— writing and publishing a law review article on the practical strategies for
combatting class action waivers in a post-Concepcion world.

        Alex Bukac represents clients in a broad range of complex litigation matters across a wide variety of
industries. He has litigated wage and hour class actions, employment cases involving claims for
discrimination, harassment, and retaliation, personal injury claims and contract disputes, and has participated
in government investigations of vessels relating to both property damage and regulatory compliance.
         Alex received a B.A. in Politics from Occidental College, where he was a member of the baseball
team. He received his J.D. from the University of San Francisco School of Law, magna cum laude, and earned
the Academic Excellence Award, which honors the graduating student who made an extraordinary
contribution to the intellectual life of the school. During law school, Alex was a member of the McAuliffe
Honor Society, served as an Editor of the Law Review, and clerked for the Honorable Oliver J. Lobaugh in
the Pennsylvania Court of Common Pleas. He was awarded the best oral advocate in his first-year writing
class, awarded best brief in the 2013 Advocate of the Year Competition, and earned CALI awards in Civil
Procedure, Constitutional Law, Contracts, International Development Seminar, Criminal Procedure, Wills &
Trusts, and Legal Writing.




                                                                                                 Page 20 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 22 of 31 Page ID #:402


        Kyla Gibboney is a 2014 graduate, cum laude, of the University of California Hastings School of
Law, where she served as the Articles Editor of the Hastings Constitutional Law Quarterly, Research
Assistant to Professor Morris Ratner, and competed with and served on the board of the Hastings Moot
Court Team. During law school, Kyla was an extern with the United States Department of Justice’s
Antitrust Division, and for Magistrate Judge Kandis A. Westmore, and California Court of Appeal Justice
Sandra Margulies. Kyla also fought for economic justice for low income borrowers and homeowners as a
law clerk for the Anti-Predatory Lending Department of Community Legal Services in East Palo Alto, and
volunteered with the General Assistance Advocacy Project in San Francisco. Kyla received her
undergraduate degree in English Literature, with a minor in Theater and Performance Studies, from the
University of California at Berkeley in 2009.

       Parker Hutchinson represents individuals and classes of plaintiffs in traditional and complex
personal injury and product liability actions. He is a 2009 graduate of Columbia Law School, where he was
the Managing Editor of the Columbia Journal of European Law. During law school, Parker was a judicial
extern with the Honorable Stanwood Duval, Jr. of the Eastern District of Louisiana. He received his
undergraduate degree, cum laude, from Tulane University in 2004.

         Amanda Karl represents consumers, employees and others who have been harmed by corporations.
She is a 2014 graduate (Order of the Coif) of the University of California at Berkeley School of Law
(Berkeley Law), where she served as the Managing Editor of the California Law Review, Director of the
Workers’ Rights Disability Law Clinic and Research Assistant to Professor Robert Berring, Jr. She also
worked throughout law school as a Clinical Law Student at the East Bay Community Law Center, assisting
with litigation targeting criminal record reporting violations, and as a law clerk at Equal Rights Advocates,
where she worked on women’s employment issues involving wage and hour law, pregnancy discrimination,
ADA and Title VII. Amanda received her undergraduate degree, magna cum laude, in Sociology and
Human Rights from Columbia University in 2009.

        Amanda was honored as a “Rising Star” by Northern California Super Lawyers (2018-2020).
Following graduation from law school, she served as a law clerk to the Honorable Richard A. Paez, United
States Court of Appeals for the Ninth Circuit (2014-2015), and as a law clerk to the Honorable Claudia
Wilken, Northern District of California (2015-2016).

        Jeffrey Kosbie is a 2015 graduate, magna cum laude, of Northwestern University School of Law and
Northwestern University Graduate School where he received a J.D. and a Ph.D. in Sociology. While in law
school, Jeffrey served as an Articles Editor of the Northwestern Journal of Law and Social Policy. He
received his undergraduate degree, summa cum laude, Phi Beta Kappa, in Sociology from Brandeis University in
2006.

          Jeffrey worked as a staff attorney in the United States Court of Appeals for the Ninth Circuit (2017-
2018) and served as a Multidistrict Litigation Law Clerk to the Judges Lucy Koh, Beth Freeman, and
Edward Davila of the Northern District of California (2018-2019). He authored Donor Preferences and the
Crisis in Public Interest Law, 57 SANTA CLARA L. REV. 43 (2017) and (No) State Interests in Regulating Gender:
How Suppression of Gender Nonconformity Violates Freedom of Speech, 19 WM. & MARY J. WOMEN & L. 187
(2013).

      Linda Lam focuses her practice on representing consumers, small businesses, and employees in
complex contingency litigation. Before joining the firm, Linda was an associate attorney at a national
employee benefits and employment law firm, where she represented workers and retirees.




                                                                                                Page 21 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 23 of 31 Page ID #:403


       Linda was honored as a “Rising Star” by Northern California Super Lawyers (2017 – 2020). She
graduated magna cum laude from the University of California, Hastings College of the Law in 2014, where she
was inducted into the Order of the Coif. In law school, Linda served as the Production Editor for the
Hastings Race and Poverty Law Journal. She worked as a research assistant to Professor Reuel Schiller.
Additionally, Linda worked on a team in the Refugee and Human Rights Clinic to win asylum status for a
domestic violence victim from Mexico. In 2012, she externed for the Honorable Joseph Spero in the
Northern District of California.

        Steve Lopez is a 2014 graduate of the University of California, Berkeley School of Law (Berkeley
Law), where he was a Publishing Editor for the California Law Review and an Editor for the Berkeley
Journal of Employment and Labor Law. He was a member of the La Raza Law Students Association and
the Legal Aid Society–Employment Law Center’s Berkeley Workers’ Rights Clinic, where he successfully
argued a client’s unemployment insurance appeal in an administrative hearing. Steve was the recipient of the
American Jurisprudence Award in Insurance Law, and the Prosser Prize in Remedies and Employee
Benefits Law.

        He was selected as a “Rising Star” by Northern California Super Lawyers (2017-2020). Before law
school, Steve performed research for a consulting firm specializing in improving justice programs. He
received his undergraduate degree in economics and international relations from the University of Virginia
in 2008.

        Simone White has focused her career advocating for individuals in personal injury and social
security matters. She is a 2016 graduate of Texas A&M University School of Law, where she served as
Executive Articles Editor for the Property Journal and worked as a summer clerk for Chief Justice Carolyn
Wright of the 5th District Court of Appeals of Texas. Simone received her undergraduate degree in
Microbiology from University of Texas at Austin in 2012 and worked as a microbiologist prior to attending
law school.


SIGNIFICANT RECOVERIES

Some examples of the cases in which our lawyers played a significant role are described below:


Antitrust and Unfair Business Practices
        In re: Wells Fargo Collateral Protection Insurance Litigation, MDL Case No.: 8:17-ML-2797
(C.D. Cal.). Eric Gibbs and Michael Schrag were appointed to the three-firm Plaintiffs’ Steering Committee
in this multi-district litigation on behalf of consumers who took out car loans from Wells Fargo and were
charged for auto insurance they did not need. The parties announced a proposed settlement of at least
$393.5 million for affected consumers and the Court granted final approval in November 2019.

        In re Currency Conversion Fee Antitrust Litigation, MDL No. 1409 (S.D.N.Y.); Schwartz v.
Visa, et. al., No. 822404-4 (Cal. Super. Ct., Alameda Cty). Mr. Schrag helped initiate and prosecute several
class actions against Visa, MasterCard, and other major U.S. banks, such as Chase and Bank of America, for
failing to disclose their price fixing of currency conversion fees charged to cardholders. After prevailing at
trial in Schwartz v. Visa, et. al., plaintiffs were successful in obtaining a $336 million global settlement for the
class.




                                                                                                    Page 22 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 24 of 31 Page ID #:404


        In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL 1827 (N.D. Cal.). Gibbs Law Group
attorneys were among the team serving as liaison counsel in this multi-district antitrust litigation against
numerous TFT-LCD (Flat Panel) manufacturers alleging a conspiracy to fix prices, which has achieved
settlements of more than $400 million to date.

        In re Natural Gas Antitrust Cases I, II, III and IV, JCCP No. 4221 (Cal. Super. Ct. San Diego
Cty). Gibbs Law Group attorneys served in a leadership capacity in this coordinated antitrust litigation
against numerous natural gas companies for manipulating the California natural gas market, which has
achieved settlements of nearly $160 million.

         Beaver v. Tarsadia Hotels, No. 11-cv-1842 (S.D. Cal.); Gibbs Law Group attorneys served as co-
lead counsel representing buyers of San Diego Hard Rock Hotel condominium units in this class action
lawsuit against real estate developers concerning unfair competition claims. The lawsuit settled for $51.15
million.

        LLE One, LLC et al. v. Facebook, Inc., No. 4:16-cv-6232 (N.D. Cal.); Gibbs Law Group
attorneys represent small businesses and other advertisers in a class action lawsuit alleging that Facebook
overstated its metrics for the average time spent watching video ads on its platform. The Court granted
final approval to a $40 million class action settlement on June 26, 2020.
        Ammari Electronics, et al. v. Pacific Bell Directory, No. RG05198014 (Cal. Super. Ct. Alameda
Cty.). Mr. Schrag obtained a $27 million judgment against an AT&T subsidiary after a jury trial and two
successful appeals in this breach of contract class action on behalf of thousands of California businesses that
advertised in Pacific Bell yellow pages directories. The National Law Journal featured this win in its “Top
100 Verdicts of 2009.”

         In re LookSmart Litigation, No. 02-407778 (Cal. Super. Ct. San Francisco Cty). This nationwide
class action suit was brought against LookSmart, Ltd. on behalf of LookSmart’s customers who paid an
advertised “one time payment” to have their web sites listed in LookSmart’s directory, only to be later
charged additional payments to continue service. Plaintiffs’ claims included breach of contract and violation
of California’s consumer protection laws. On October 31, 2003, the Honorable Ronald M. Quidachay
granted final approval of a nationwide class action settlement providing cash and benefits valued at
approximately $20 million.

        Lehman v. Blue Shield of California, No. CGC-03-419349 (Cal. Super. Ct. S.F. Cty.). In this class
action lawsuit alleging that Blue Shield engaged in unlawful, unfair and fraudulent business practices when it
modified the risk tier structure of its individual and family health care plans, Gibbs Law Group attorneys
helped negotiate a $6.5 million settlement on behalf of former and current Blue Shield subscribers residing
in California. The Honorable James L. Warren granted final approval of the settlement in March 2006.

        Wixon v. Wyndham Resort Development Corp., No. 07-cv-02361 (N.D. Cal.). Gibbs Law
Group attorneys served as class and derivative counsel in this litigation brought against a timeshare
developer and the directors of a timeshare corporation for violations of California state law. Plaintiffs
alleged that the defendants violated their fiduciary duties as directors by taking actions for the financial
benefit of the timeshare developer to the detriment of the owners of timeshare interests. On September 14,
2010, Judge White granted approval of a settlement of the plaintiffs’ derivative claims.




                                                                                                Page 23 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 25 of 31 Page ID #:405


        Berrien, et al. v. New Raintree Resorts, LLC, et al., No. 10-cv-03125 (N.D. Cal.). Gibbs Law
Group attorneys filed this class action on behalf of timeshare owners, challenging the imposition of
unauthorized special assessment fees. On November 15, 2011, the parties reached a proposed settlement of
the claims asserted by the plaintiffs on behalf of all class members who were charged the special assessment.
On March 13, 2012, the Court issued its Final Class Action Settlement Approval Order and Judgment,
approving the proposed settlement.

        Benedict, et al. v. Diamond Resorts Corporation, et al., No. 12-cv-00183 (D. Hawaii). In this
class action on behalf of timeshare owners, Gibbs Law Group attorneys represented plaintiffs challenging
the imposition of an unauthorized special assessment fee. On November 6, 2012, the parties reached a
proposed settlement of the claims asserted by the plaintiffs on behalf of all class members who were
charged the special assessment. On June 6, 2013, the Court approved the settlement.

        Allen Lund Co., Inc. v. AT&T Corp., No. 98-cv-1500 (C.D. Cal.). This class action lawsuit was
brought on behalf of small businesses whose long-distance service was switched to Business Discount Plan,
Inc. Gibbs Law Group attorneys served as class counsel and helped negotiate a settlement that provided full
cash refunds and free long-distance telephone service.
        Mackouse v. The Good Guys - California, Inc., No. 2002-049656 (Cal. Super Ct. Alameda Cty).
This nationwide class action lawsuit was brought against The Good Guys and its affiliates alleging violations
of the Song-Beverly Warranty Act and other California consumer statutes. The Plaintiff alleged that The
Good Guys failed to honor its service contracts, which were offered for sale to customers and designed to
protect a customer’s purchase after the manufacturer’s warranty expired. In May 9, 2003, the Honorable
Ronald M. Sabraw granted final approval of a settlement that provides cash refunds or services at the
customer’s election.

        Mitchell v. Acosta Sales, LLC, No. 11-cv-01796 (C.D. Cal. 2011). Gibbs Law Group attorneys
and co-counsel served as class counsel representing Acosta employees who alleged that they were required
to work off-the-clock and were not reimbursed for required employment expenses. We helped negotiate a
$9.9 million settlement for merchandiser employees who were not paid for all the hours they worked. The
Court granted final approval of the settlement in September 2013.

        Rubaker v. Spansion, LLC, No. 09-cv-00842 (N.D. Cal. 2009). Gibbs Law Group attorneys and
co-counsel filed a class action lawsuit on behalf of former Spansion employees that alleged that the
company had failed to provide terminated employees from California and Texas with advance notice of the
layoff, as required by the Workers Adjustment and Retraining Notification Act (WARN Act). The
bankruptcy court approved the class action settlement we and co-counsel negotiated in 2010. The settlement
was valued at $8.6 million and resulted in cash payments to the former employees.

Securities and Financial Fraud
        Deora v. NantHealth, No. 2:17-cv-1825 (C.D. Cal.) – Gibbs Law Group serves as Co-lead
Counsel for certified classes of investors in litigation alleging violations of federal securities laws related to
the healthcare technology company’s statements in connections with its initial public offering in 2016 and
afterward. In September 2020, the Court granted final approval to a $16.5 million class action settlement.




                                                                                                    Page 24 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 26 of 31 Page ID #:406


        Roth v. Aon Corp., No. 04-cv-06835 (N.D. Ill.). This securities fraud class action alleged that Aon
Corporation and its key executives made misstatements and failed to disclose important information to
investors about Aon’s role in and reliance on contingent commission kickbacks and steering arrangements
with insurers. Mr. Schrag helped prosecute this securities fraud class action against Aon Corporation which
resulted in a $30 million settlement for the plaintiff class.

         In re Peregrine Financial Group Customer Litigation, No. 12-cv-5546 (N.D. Ill.). Mr. Stein was
among the attorneys serving as co-lead counsel for futures and commodities investors who lost millions of
dollars in the collapse of Peregrine Financial Group, Inc. Through several years of litigation, counsel helped
deliver settlements worth more than $75 million from U.S. Bank, N.A., and JPMorgan Chase Bank, N.A.

       In re Chase Bank USA, N.A. "Check Loan" Contract Litigation, No. 09-2032 (N.D. Cal.).
Gibbs Law Group attorneys and counsel from several firms led this nationwide class action lawsuit alleging
deceptive marketing and loan practices by Chase Bank USA, N.A. After a nationwide class was certified,
U.S. District Court Judge Maxine M. Chesney granted final approval of a $100 million settlement on behalf
of Chase cardholders.

      Mitchell v. American Fair Credit Association, No. 785811-2 (Cal. Super. Ct. Alameda Cty);
Mitchell v. Bankfirst, N.A., No. 97-cv-01421 (N.D. Cal.). This class action lawsuit was brought on behalf
of California members of the American Fair Credit Association (AFCA). Plaintiffs alleged that AFCA
operated an illegal credit repair scheme. The Honorable James Richman certified the class and appointed the
firm as class counsel. In February 2003, Judge Ronald Sabraw of the Alameda County Superior Court and
Judge Maxine Chesney of the U.S. District Court for the Northern District of California granted final
approval of settlements valued at over $40 million.


Data Breach and Privacy

         In re Equifax, Inc. Customer Data Security Breach Litig., MDL No. 2800, No. 1:17-md-2800
(N.D. Ga.) Gibbs Law Group attorneys serve on the Plaintiffs’ Executive Committee in this nationwide
class action stemming from a 2017 data breach that exposed social security numbers, birth dates, addresses,
and in some cases, credit card numbers of more than 147 million consumers. On January 13, 2020, the
Court granted final approval to a settlement valued at $1.5 billion. Gibbs Law Group attorneys played an
integral role in negotiating key business practice changes, including overhauling Equifax’s handling of
consumers’ personal information and data security.

        In re Anthem, Inc. Data Breach Litig., MDL No. 2617, No. 15-md-02617 (N.D. Cal.). Gibbs
Law Group attorneys serve as part of the four-firm leadership team in this nationwide class action stemming
from the largest healthcare data breach in history affecting approximately 80 million people. On August 15,
2018, the Court granted final approval to a $115 million cash settlement.




                                                                                               Page 25 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 27 of 31 Page ID #:407


        In re: Vizio, Inc. Consumer Privacy Litigation, MDL No. 8:16-ml-02963 (C.D. Cal.).
Gibbs Law Group attorneys are co-lead counsel in this multi-district lawsuit alleging that Vizio collected and
sold data about consumers' television viewing habits and their digital identities to advertisers without
consumers' knowledge or consent. Counsel achieved an important ruling on the application of the Video
Privacy Protection Act (VPPA), a 1988 federal privacy law, which had never been extended to television
manufacturers. The firm negotiated a settlement providing for class-wide injunctive relief transforming the
company’s data collection practices, as well as a $17 million fund to compensate consumers who were
affected. In granting preliminary approval, Judge Josephine Staton stated, “I'm glad I appointed all of you
as lead counsel, because -- it probably is the best set of papers I've had on preliminary approval.” She also
noted "[E]very class member will benefit from the injunctive relief." On July 31, 2019, the Court granted
final approval of the settlement.

       In re Adobe Systems Inc. Privacy Litig., No. 13-cv-05226 (N.D. Cal.). In this nationwide class
action stemming from a 2013 data breach, attorneys from Gibbs Law Group served as lead counsel on
behalf of the millions of potentially affected consumers. Counsel achieved a landmark ruling on Article III
standing (which has since been relied upon by the Seventh Circuit Court of Appeals and other courts) and
then went on to negotiate a settlement requiring Adobe to provide enhanced security relief—including the
implementation and maintenance of enhanced intrusion detection, network segmentation, and encryption.

       Whitaker v. Health Net of Cal., Inc., et al., No. 11-cv-00910 (E.D. Cal.); Shurtleff v. Health
Net of Cal., Inc., No. 34-2012-00121600 (Cal. Super Ct. Sacramento Cty). Gibbs Law Group attorneys
served as co-lead counsel in this patient privacy case. On June 24, 2014, the court granted final approval of a
settlement that provided class members with credit monitoring, established a $2 million fund to reimburse
consumers for related identity theft incidents, and instituted material upgrades to and monitoring of Health
Net’s information security protocols.

         Smith v. Regents of the University of California, San Francisco, No. RG-08-410004 (Cal. Super
Ct. Alameda Cty). Gibbs Law Group attorneys represented a patient who alleged that UCSF’s disclosure of
its patients’ medical data to outside vendors violated California medical privacy law. The firm succeeded in
negotiating improvements to UCSF’s privacy procedures on behalf of a certified class of patients of the
UCSF medical center. In approving the stipulated permanent injunction, Judge Stephen Brick found that
“plaintiff Smith has achieved a substantial benefit to the entire class and the public at large.”


Mass Tort
        In re Actos Pioglitazone-Products Liability Litigation, No. 6:11-md-2299 (W.D. La.). Gibbs Law
Group partners represented individuals who were diagnosed with bladder cancer after taking the oral
diabetic drug Actos. The federal litigation resulted in a $2.37 billion settlement.

        In re Yasmin and Yaz (Drospirenone) Marketing, Sales, Practices and Products Liability
Litigation, MDL No. 2385, No. 3:09- md-02100 (S.D. Ill.). Gibbs Law Group attorneys represented
women throughout the country who suffered serious side effects after taking Yaz, Yasmin and Ocella birth
control. The federal litigation resulted in settlements worth approximately $1.6 billion.

       In re Pradaxa (Dabigatran Etexilate) Products Liability Litigation, MDL No. 2385, No. 3:12-
md-02385 (S.D. Ill.), Gibbs Law Group attorneys represented patients who suffered irreversible internal
bleeding after taking Pradaxa blood thinners. Lawsuit resolved for settlements of approximately $650
million.


                                                                                               Page 26 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 28 of 31 Page ID #:408




       In re: Sulzer Hip Prosthesis And Knew Prosthesis Liability Litigation, MDL No. 1401 (N.D.
Ohio); Cal. JCCP No. 4165 (Cal. Super. Court, Alameda Cty). Mr. Schrag helped recover over $10 million
on behalf of his clients in this multidistrict litigation.


Deceptive Marketing
         Hyundai and Kia Fuel Economy Litigation, No. 2:13-md-2424 (C.D. Cal.). In a lawsuit alleging
false advertising of vehicle fuel efficiency, the court appointed Eric Gibbs as liaison counsel. Mr. Gibbs
regularly reported to the Court, coordinated a wide-ranging discovery process, and advanced the view of
plaintiffs seeking relief under the laws of over twenty states. Ultimately Mr. Gibbs helped negotiate a revised
nationwide class action settlement with an estimated value of up to $210 million. The Honorable George H.
Wu wrote that Mr. Gibbs had “efficiently managed the requests from well over 20 different law firms and
effectively represented the interests of Non-Settling Plaintiffs throughout this litigation. This included
actively participating in revisions to the proposed settlement in a manner that addressed many weaknesses in
the original proposed settlement.”

        In Re Mercedes-Benz Tele Aid Contract Litigation, MDL No. 1914, No. 07-cv-02720 (D.N.J.).
Gibbs Law Group attorneys and co-counsel served as co-lead class counsel on behalf of consumers who
were not told their vehicles’ navigation systems were on the verge of becoming obsolete. Counsel
successfully certified a nationwide litigation class, before negotiating a settlement valued between
approximately $25 million and $50 million. In approving the settlement, the court acknowledged that the
case “involved years of difficult and hard-fought litigation by able counsel on both sides” and that “the
attorneys who handled the case were particularly skilled by virtue of their ability and experience.”

        In re Providian Credit Card Cases, JCCP No. 4085 (Cal. Super. Ct. San Francisco Cty). Mr. Gibbs
played a prominent role in this nationwide class action suit brought on behalf of Providian credit card
holders. The lawsuit alleged that Providian engaged in unlawful, unfair and fraudulent business practices in
connection with the marketing and fee assessments for its credit cards. The Honorable Stuart Pollack
approved a $105 million settlement, plus injunctive relief—one of the largest class action recoveries in the
United States arising out of consumer credit card litigation.

       In re Hyundai and Kia Horsepower Litigation, No. 02CC00287 (Cal. Super. Ct. Orange Cty). In
a class action on behalf of U.S. Hyundai and Kia owners and lessees, contending that Hyundai advertised
false horsepower ratings in the United States, attorneys from Gibbs Law Group negotiated a class action
settlement valued at between $75 million and $125 million which provided owners nationwide with cash
payments and dealer credits.

       Skold v. Intel Corp., No. 1-05-cv-039231 (Cal. Super. Ct. Santa Clara Cty.). Gibbs Law Group
attorneys represented Intel consumers through a decade of hard-fought litigation, ultimately
certifying a nationwide class under an innovative “price inflation” theory and negotiating a
settlement that provided refunds and $4 million in cy pres donations. In approving the settlement, Judge
Peter Kirwan wrote: “It is abundantly clear that Class Counsel invested an incredible amount of time and
costs in a case which lasted approximately 10 years with no guarantee that they would prevail…. Simply put,
Class Counsel earned their fees in this case.”

       Steff v. United Online, Inc., No. BC265953 (Cal. Super. Ct. Los Angeles Cty.). Mr. Gibbs served
as lead counsel in this nationwide class action suit brought against NetZero, Inc. and its parent, United
Online, Inc., by former NetZero customers. Plaintiffs alleged that defendants falsely advertised their internet

                                                                                               Page 27 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 29 of 31 Page ID #:409


service as unlimited and guaranteed for a specific period of time. The Honorable Victoria G. Chaney of the
Los Angeles Superior Court granted final approval of a settlement that provided full refunds to customers
whose services were cancelled and which placed restrictions on Defendants’ advertising.

       Khaliki v. Helzberg’s Diamond Shops, Inc., No. 11-cv-00010 (W.D. Mo.). Gibbs Law Group
attorneys and co-counsel represented consumers who alleged deceptive marketing in connection with the
sale of princess-cut diamonds. The firms achieved a positive settlement, which the court approved,
recognizing “that Class Counsel provided excellent representation” and achieved “a favorable result
relatively early in the case, which benefits the Class while preserving judicial resources.” The court went on
to recognize that “Class Counsel faced considerable risk in pursuing this litigation on a contingent basis, and
obtained a favorable result for the class given the legal and factual complexities and challenges presented.”

Defective Products
         Glenn v. Hyundai Motor America, Case No. 8:15-cv-02052 (C.D. Cal.). Gibbs Law Group
attorneys represented drivers from six states who alleged their vehicles came with defective sunroofs that
could shatter without warning. The case persisted through several years of fiercely contested litigation
before resolving for a package of class-wide benefits conservatively valued at over $30 million. In approving
the settlement, U.S. District Court Judge David O. Carter praised the resolution: “[T]his is an extraordinarily
complex case and an extraordinarily creative solution.
        Amborn et al. v. Behr Process Corp., No. 17-cv-4464 (N.D. Ill.) Gibbs Law Group served as co-
lead counsel in this coordinated lawsuit against Behr and Home Depot alleging that Behr's DeckOver deck
resurfacing product is prone to peeling, chipping, bubbling, and degrading soon after application. The team
negotiated a class-wide settlement, which provided class members who submitted claims with 1) a refund
for their purchase; and 2) substantial compensation for money spent removing DeckOver or repairing their
deck. The settlement was granted final approval on December 19, 2018.
        In re Hyundai Sonata Engine Litigation, Case No. 5:15-cv-01685 (N.D. Cal.). Gibbs Law
Group attorneys served as court-appointed co-lead class counsel on behalf of plaintiffs who alleged their
2011-2014 Hyundai Sonatas suffered premature and catastrophic engine failures due to defective rotating
assemblies. We negotiated a comprehensive settlement providing for nationwide recalls, warranty
extensions, repair reimbursements, and compensation for class members who had already traded-in or sold
their vehicles at a loss. The average payment to class members exceeded $3,000.
       Sugarman v. Ducati North America, Inc., No. 10-cv-05246 (N.D. Cal.). Gibbs Law Group
attorneys served as class counsel on behalf of Ducati motorcycle owners whose fuel tanks on their
motorcycles degraded and deformed due to incompatibility with the motorcycles’ fuel. In January 2012, the
Court approved a settlement that provided an extended warranty and repairs, writing, “The Court
recognizes that class counsel assumed substantial risks and burdens in this litigation. Representation was
professional and competent; in the Court’s opinion, counsel obtained an excellent result for the class.”




                                                                                               Page 28 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 30 of 31 Page ID #:410


        Parkinson v. Hyundai Motor America, No. 06-cv-00345 (C.D. Cal.). Gibbs Law Group attorneys
served as class counsel in this class action featuring allegations that the flywheel and clutch system in certain
Hyundai vehicles was defective. After achieving nationwide class certification, our lawyers negotiated a
settlement that provided for reimbursements to class members for their repairs, depending on their vehicle’s
mileage at time of repair, from 50% to 100% reimbursement. The settlement also provided full
reimbursement for rental vehicle expenses for class members who rented a vehicle while flywheel or clutch
repairs were being performed. After the settlement was approved, the court wrote, “Perhaps the best
barometer of … the benefit obtained for the class … is the perception of class members themselves.
Counsel submitted dozens of letters from class members sharing their joy, appreciation, and relief that
someone finally did something to help them.”

        Browne v. Am. Honda Motor Co., Inc., No. 09-cv-06750 (C.D. Cal.). Gibbs Law Group
attorneys and co-counsel represented plaintiffs who alleged that about 750,000 Honda Accord and Acura
TSX vehicles were sold with brake pads that wore out prematurely. We negotiated a settlement in which
improved brake pads were made available and class members who had them installed could be reimbursed.
The settlement received final court approval in July 2010 and provided an estimated value of $25 million.

        In Re General Motors Dex-Cool Cases., No. HG03093843 (Cal. Super Ct. Alameda Cty). Gibbs
Law Group attorneys served as co-lead counsel in these class action lawsuits filed throughout the country,
where plaintiffs alleged that General Motors’ Dex-Cool engine coolant damaged certain vehicles’ engines,
and that in other vehicles, Dex-Cool formed a rusty sludge that caused vehicles to overheat. After consumer
classes were certified in both Missouri and California, General Motors agreed to cash payments to class
members nationwide. On October 27, 2008, the California court granted final approval to the settlement.

        In re iPod Cases, JCCP No. 4355 (Cal. Super. Ct. San Mateo Cty). Mr. Gibbs, as court appointed
co-lead counsel, negotiated a settlement that provided warranty extensions, battery replacements, cash
payments, and store credits for class members who experienced battery failure. In approving the settlement,
the Hon. Beth L. Freeman said that the class was represented by “extremely well qualified” counsel who
negotiated a “significant and substantial benefit” for the class members.

         Roy v. Hyundai Motor America, No. 05-cv-00483 (C.D. Cal.). Gibbs Law Group attorneys served
as co-lead counsel in this nationwide class action suit brought on behalf of Hyundai Elantra owners and
lessees, alleging that an air bag system in vehicles was defective. Our attorneys helped negotiate a settlement
whereby Hyundai agreed to repair the air bag systems, provide reimbursement for transportation expenses,
and administer an alternative dispute resolution program for trade-ins and buy-backs. In approving the
settlement, the Honorable Alicemarie H. Stotler presiding, described the settlement as “pragmatic” and a
“win-win” for all involved.

         Velasco v. Chrysler Group LLC, No. 2:13-cv-08080 (C.D. Cal.). In this class action, consumers
alleged they were sold and leased vehicles with defective power control modules that caused vehicle stalling.
Gibbs Law Group attorneys and their co-counsel defeated the majority of Chrysler’s motion to dismiss and
engaged in extensive deposition and document discovery. In 2015, the parties reached a settlement
contingent on Chrysler initiating a recall of hundreds of thousands of vehicles, reimbursing owners for past
repairs, and extending its warranty for the repairs conducted through the recall. When he granted final
settlement approval, the Honorable Dean D. Pregerson acknowledged that the case had been “hard fought”
and “well-litigated by both sides.”




                                                                                                 Page 29 of 30
Case 2:20-cv-09555-RGK-E Document 13-11 Filed 11/16/20 Page 31 of 31 Page ID #:411


         Edwards v. Ford Motor Co., No. 11-cv-1058 (S.D. Cal.). This lawsuit alleged that Ford sold
vehicles despite a known safety defect that caused them to surge into intersections, through crosswalks, and
up on to curbs. The litigation twice went to the U.S. Court of Appeals for the Ninth Circuit, with plaintiff
prevailing in both instances. In the first instance, the appellate court reversed the trial court’s denial of class
certification. In the second, the Ninth Circuit affirmed the ruling below that plaintiff’s efforts had generated
free repairs, reimbursements, and extended warranties for the class.

        Sanborn, et al. v. Nissan North America, Inc., No. 00:14-cv-62567 (S.D. Fla.). Gibbs Law
Group litigated this action against a vigorous defense for two years, seeking relief for Nissan Altima owners
whose dashboards were melting into a sticky, shiny, gooey surface that they alleged caused a substantial and
dangerous glare. After largely prevailing on a motion to dismiss, Gibbs Law Group attorneys and their co-
counsel prepared the case to the brink of trial, reaching a settlement just ten days before the scheduled trial
start. The settlement allowed class members to obtain steeply discounted dashboard replacements and
reimbursement toward prior replacement costs.
        Bacca v. BMW of N. Am., No. 2:06-cv-6753 (C.D. Cal.) In a class action alleging that BMW
vehicles suffered from defective sub-frames, we negotiated a settlement with BMW in which class members
nationwide received full reimbursement for prior sub-frame repair costs as well as free nationwide
inspections and program.

Government Reform
        Paeste v. Government of Guam, No. 11-cv-0008 (D. Guam); Gibbs Law Group attorneys and co-
counsel served as Class Counsel in litigation alleging the Government of Guam had a longstanding practice
of delaying tax refunds for years on end, with the Government owing over $200 million in past due refunds.
After certifying a litigation class, Plaintiffs prevailed on both of their claims at the summary judgment stage,
obtaining a permanent injunction that reformed the government’s administration of tax refunds. The
judgment and injunction were upheld on appeal in a published decision by the Ninth Circuit. Paeste v. Gov’t
of Guam, 798 F.3d 1228 (9th Cir. 2015).




                                                                                                  Page 30 of 30
